Name: Decision of the EEA Joint Committee No 1/97 of 30 January 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: organisation of transport;  European construction;  environmental policy;  deterioration of the environment;  technology and technical regulations
 Date Published: 1997-03-27

 27.3.1997 EN Official Journal of the European Communities L 85/66 DECISION OF THE EEA JOINT COMMITTEE No 1/97 of 30 January 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 76/96 (1); Whereas Directive 95/28/EC of the European Parliament and of the Council of 24 October 1995 relating to the burning behaviour of materials used in the interior construction of certain categories of motor vehicle (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 45s (Directive 95/1 /EC of the European Parliament and of the Council) in Chapter I of Annex II to the Agreement: 45t. 395 L 0028: Directive 95/28/EC of the European Parliament and of the Council of 24 October 1995 relating to the burning behaviour of materials used in the interior construction of certain categories of motor vehicle (OJ No L 281, 23. 11. 1995, p. 1). Article 2 The texts of Directive 95/28/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 February 1997, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 30 January 1997. For the EEA Joint Committee The President C. DAY (1) Not yet published in the Official Journal. (2) OJ No L 281, 23. 11. 1995, p. 1.